Title: From Thomas Jefferson to Francis Hopkinson, 6 July 1788
From: Jefferson, Thomas
To: Hopkinson, Francis


          
            
              Dear Sir
            
            Paris July 6. 1788.
          
          A printer here has begun to print the most remarkeable of the English authors, as that can be done here much cheaper than in England or even Ireland. He supposes America could take off a considerable number of copies, and has therefore applied to me to find a sure correspondent for him. Being unacquainted with the printers of Philadelphia and the booksellers, yet satisfied that that would be the best place for him to have a correspondent, I must ask of you to recommend one and to hand to him the inclosed proposals, and the piece of a volume which we send as a specimen. An Octavo volume will cost here 96 sous, which are exactly 4/ sterling, bound and, with the abatement of 10. per cent about ⅜ sterl. The same in London would cost 7/. Above all things let the correspondent be solid in his circumstances. If young Mr. Beach has begun to exercise his destined calling of a printer, he would be the best correspondent for Pissot for many reasons; one is that Pissot is personally known to him, having been the bookseller of Dr. Franklin.
          I am with very great & sincere esteem Dr. Sir Your most obedient humble servt,
          
            Th: Jefferson
          
        